COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Cao La

Appellate case number:   01-14-00443-CV

Trial court case number: 997475

Trial court:             Co Civil Ct at Law No 1 of Harris County

      The Court requests a response from Real Party in Interest, Morrell Masonry Supply, Inc.
See TEX. R. APP. P. 52.4. The response, if any, is due by June 16, 2014.
       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: June 3, 2014